Exhibit 10.3

January 16, 2018

Mr. Michael MacMillan

c/o The TJX Companies, Inc.

770 Cochituate Road

Framingham, MA 01701

 

Re: Letter Agreement

Dear Michael:

By this letter agreement (this “Letter Agreement”), you and The TJX Companies,
Inc. (“TJX”) confirm that you will retire from TJX and its subsidiaries (the
“Company”) on April 27, 2018 (the “Retirement Date”) on the terms set forth
herein and in your employment agreement with Winners Merchants International
L.P. (“Winners”) and TJX dated March 10, 2017 (the “Employment Agreement”). This
Letter Agreement is intended to summarize, for the avoidance of doubt, the
benefits to which you will be entitled upon your retirement and to reflect our
mutual agreement as to certain related matters described below. Except as
expressly provided herein, your Employment Agreement shall remain in full force
and effect.

 

  1. You shall remain an executive officer of TJX until your Retirement Date or
earlier termination of employment with TJX, subject to the terms of your
Employment Agreement. Effective as of your Retirement Date or any earlier
termination of your employment with TJX, you hereby resign as an executive
officer of TJX and from all other offices and other positions (including any
directorships or committee memberships) you hold with the Company, any Company
benefit plans or trusts, or any of its or their affiliates including any
Company-related foundations. You agree to sign and submit all documentation
requested by the Company to confirm or effectuate these resignations. You
further agree that you shall have no right, power or authority to bind the
Company or any of its affiliates to the fulfillment of any condition, contract
or obligation or to create any liability binding on the Company or any of its
affiliates at any time from and after your Retirement Date or any earlier
termination of employment with the Company.

 

  2. Following your retirement on the Retirement Date and assuming no earlier
termination of your employment with the Company, you will be eligible for the
following, subject to your satisfaction of your obligations under the Employment
Agreement (including, without limitation, Sections 8 and 12 thereof and Exhibit
D thereto):

 

  a. As soon as practicable and in all events within 30 days following your
Retirement Date, payment to you of any earned but unpaid base salary, any earned
but unpaid automobile allowance, and any earned but unused vacation time.

 

1



--------------------------------------------------------------------------------

  b. Any payment, to the extent unpaid, to which you are entitled under TJX’s
Management Incentive Plan (“MIP”) for FY18 and TJX’s Long Range Performance
Incentive Plan (“LRPIP”) for the FY16-18 cycle, in each case based on actual
performance results for such year or cycle and paid at the same time as other
awards are paid for such year or cycle. Except as provided in the immediately
preceding sentence, you shall not be eligible for any bonus payouts under MIP or
LRPIP for any year or cycle.

 

  c. All benefits under TJX’s Stock Incentive Plan (the “Stock Incentive Plan”),
in accordance with and subject to the award terms (including, without
limitation, special service retirement benefits under stock option award terms)
and your Employment Agreement. Any performance-based stock awards (“PBSA”)
granted to you under the Stock Incentive Plan that remain outstanding as of your
Retirement Date shall remain outstanding and eligible to vest in accordance with
and subject to the terms of the applicable award, with any unsatisfied
service-based vesting condition deemed satisfied as of the Retirement Date,
except that two-thirds of the PBSA granted to you on April 4, 2017, and
one-third of the PBSA granted to you on March 29, 2016, shall be immediately
forfeited as of the Retirement Date. Assuming no share split or other event
described in Section 3(b) of the Stock Incentive Plan occurring prior to the
Retirement Date, the number of shares forfeited from the PBSA granted to you on
April 4, 2017 would be 26,667 shares and the number of shares forfeited from the
PBSA granted to you on March 29, 2016 would be 13,333 shares.

 

  d. All vested benefits under the Company’s deferred compensation programs
(including for the avoidance of doubt, any vested benefits under TJX’s Executive
Savings Plan and the Canadian Executive Savings Plan) and retirement/savings
programs (including, for the avoidance of doubt, any vested benefits under TJX’s
tax-qualified retirement plans and Supplemental Executive Retirement Plan and
Winners’ registered retirement savings plan and deferred profit sharing plan),
in each case in accordance with and subject to applicable plan terms. Your
rights, if any, under Company health and welfare programs, TJX’s executive life
insurance program and any other fringe benefit programs will be governed by the
terms of the applicable program and applicable law. For the avoidance of doubt,
if there is no written plan governing any such benefits then those benefits will
cease as of the Retirement Date.

 

  e. Any remaining tax equalization or other expatriate benefits under TJX
policies in connection with your prior U.K.- and Canada-based assignments as
described in Section 3(f) of the Employment Agreement, including tax
equalization and tax preparation services in accordance with such policies for
2017, 2018 and any applicable future years with tax consequences associated with
such assignments, and the currency conversion rights as provided in Section 3(g)
of the Employment Agreement. For the avoidance of doubt, you remain solely
responsible for any and all relocation, immigration and tax costs in connection
with your 2017 relocation to Canada.

 

2



--------------------------------------------------------------------------------

  3. You acknowledge and agree, effective as of the date hereof, that: (a) you
will not be eligible for any severance or, except as provided by the terms of
any award under the Stock Incentive Plan, change of control benefits in
connection with your retirement or following your Retirement Date; (b) from and
after the date hereof, you will not be eligible for any new awards under MIP,
LRPIP or the Stock Incentive Plan, including but not limited to any new grants
of PBSAs, options or other equity-based awards; (c) the release requirement set
forth in Section 12 of your Employment Agreement will continue to apply as
described therein; (d) the transition of your duties and responsibilities from
and after the date hereof, including without limitation the appointment of any
successor, is not a breach of the Employment Agreement and you will not advance
a claim that you have been constructively dismissed as a result; (e) you
continue to be bound by, and the benefits described in this Letter Agreement are
subject to, each of your undertakings under Section 8 and Exhibit D of the
Employment Agreement, with the post-employment portions of the Non-solicitation
Period and the Noncompetition Period (in each case, as defined in said Section 8
and Exhibit D) commencing on the Retirement Date; and (f) you are subject to any
Company policy now in effect or adopted hereafter regarding recovery of
incentive compensation adopted pursuant to Section 10D of the Securities
Exchange Act of 1934, as amended.

 

  4. You agree that the payments and benefits described above are in complete
satisfaction of any and all compensation and benefits due to you from the
Company, whether arising from the Employment Agreement or otherwise, in
connection with your retirement, and that, except as expressly provided in this
Letter Agreement, nothing further is or will be owed to you by the Company.

 

  5. All payments required to be made to you by the Company as referenced in
this Letter Agreement shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation. You
acknowledge that you have reviewed the provisions of this Letter Agreement with
your advisors and agree that, except for any benefit under any TJX tax
equalization policy or program, as any such policy or program may be in effect
from time to time, the Company shall not be liable to make you whole for any
taxes that may become due or payable by reason of any payment, benefit or
entitlement referenced in this Letter Agreement, or otherwise.

 

  6. The rights and obligations of the Company under this Letter Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company. Your rights and obligations under this Letter Agreement, or under
any agreement, plan or award referenced herein, are not assignable except only
that stock issuable and awards and payments payable to you after your death
shall be made to your estate except as otherwise provided by the applicable plan
or award documentation.

 

3



--------------------------------------------------------------------------------

Benefits described in paragraph 2 of this Letter Agreement are expressly
conditioned upon your retirement; should your employment terminate for any
reason prior to your Retirement Date, the determination of any benefits to which
you may be entitled will be governed by your Employment Agreement and applicable
plan terms. If the foregoing is agreeable to you, please so indicate by signing
the enclosed copy and returning it to me at TJX, whereupon this Letter Agreement
shall be a binding contract between you and TJX, effective as of the date first
indicated above.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

  THE TJX COMPANIES, INC. By:   /s/ Scott Goldenberg Title:   SEVP, Chief
Financial Officer

 

Agreed and accepted: /s/ Michael MacMillan Michael MacMillan Date: January 16,
2018

 

5